Appeal by the defendant from two judgments of the Supreme Court, Richmond County (Felig, J.), both rendered March 18, 1987, convicting him of *709two counts of attempted criminal sale of a controlled substance in the third degree under indictments Nos. 195/86 and 56/87 (one as to each of them), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant was charged on two separate occasions after he sold crack to undercover police officers on Staten Island. The record of the Wade hearing and his plea allocutions indicates that he received meaningful representation of counsel (see, People v Baldi, 54 NY2d 137, 146-147; see also, People v Satterfield, 66 NY2d 796, 798-799).
We have considered the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Eiber, Harwood and Balletta, JJ., concur.